DETAILED ACTION
1.	This office action is a response to response to election/restriction submitted on 09/15/2021. Applicant hereby elects (without traverse or prejudice) to prosecute Group I (Claims 21- 29), in this Application. Applicant hereby withdraws the claims of Group II (Claims 30-40), without prejudice or disclaimer. Applicant identifies Specie 2/Figure 2, which best corresponds to the elected claims of 21-29. Applicant does not agree with, or acquiesce to, the Examiner's conclusions reflected by the Election/Restriction Requirement.
Information Disclosure Statement
2. 	The information disclosure statement(s) (IDS) submitted on 06/10/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
3. 	Claims 21-29 are presented for examination.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which a set of static terminals; a set of dynamic terminals; and a set of hybrid terminals; wherein, in pulse width modulation mode, the feedback controller is configured to: receive an error voltage from the analog terminal; output static signals to the static terminals; output dynamic signals to the dynamic terminals; and output dynamic signals to the hybrid terminals; wherein, in linear mode, the feedback controller is configured to: receive an error voltage from the analog terminal; output static signals to the static terminals; output off signals to the dynamic terminals; and output dynamic signals to the hybrid terminals. There is not disclosure in the specs to support any if the hybrid, static or dynamic terminals. Also the specs lacks of disclosure of how said terminals receives signals under the PWM or linear mode. 
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 21-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recite an analog terminal; a set of static terminals; a set of dynamic terminals; and a set of hybrid terminals; wherein, in pulse width modulation mode, the feedback controller is configured to: receive an error voltage from the analog terminal; output static signals to the static terminals; output 
Claim Rejections – 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Mortazavi et al. (US 5297024 A) in view of Mortazavi et al. (US 5838515 A).
In regards to claim 21, Carobolante shows a feedback controller (20, Fig. 2) configured to provide feedback from an electromagnetic load (i.e. VCM 21) to the feedback controller in order to regulate a current consumption of the electromagnetic load (i.e. current that needs to be established in the voice coil 21), comprising: 
an analog terminal (i.e. terminal of element 49); 

a set of dynamic terminals (i.e. as best interpreted under 112 issues the other one of any of terminals of elements 23/24 and/or elements 27/28); and 
a set of hybrid terminals (i.e. as best interpreted under 112 issues, terminals of elements 2-30; 
wherein, in linear mode, the feedback controller (i.e. combination of elements 48, 49, 52-55, 60-63 and 70) is configured to: 
receive an error voltage from the analog terminal (i.e. from 49); 
output static signals to the static terminals (i.e. as best interpreted under 112 issues any of terminals of elements 23/24 and/or elements 27/28); 
output off signals to the dynamic terminals (i.e. as best interpreted under 112 issues the other one of any of terminals of elements 23/24 and/or elements 27/28); and 
output dynamic signals to the hybrid terminals (i.e. the switches 52 and 53 that select either of the low side driver transistors 27 or 29 are also closed. Alternatively, if the sign bit of the head position information had been of opposite sign, switches 50, 52, and 53 would have been opened, and switches 51, 54, and 55 would have been closed, thereby selecting the high side driver transistor 23 and the low side driver transistors 28 and 30).
Carobolante although shows all structural elements and capacity to perform the claim limitations and to control all terminals to be either static, dynamic or hybrid as well known controllable transistors are,  Carobolante does not explicitly discloses wherein, in pulse width modulation mode, the feedback controller is configured to: receive an error voltage from the analog terminal.

Thus, given the teaching of Mortazavi, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of Carobolante to provide additional signal terminals to control the controllable switches under multiple modes wherein the transistor patterns can achieve not only the direction or polarity of current but provide  also regulate the current and its consumption, consequently improving the system reliability.
In regards to claim 22, Carobolante further shows (Fig. 2) wherein the error voltage (i.e. output of 49) corresponds to an error in a current applied to the electromagnetic load (i.e. by means of current resistors 40/41).
In regards to claim 23, Carobolante further shows (Fig. 2) wherein the error voltage is at least based on a signal from a sensing circuit (i.e. by means of current resistors 40/41).
In regards to claim 24, Carobolante further shows (Fig. 2) wherein the sensing circuit includes at least one resistive digital-to-analog converter (i.e. 48).
In regards to claim 25, Carobolante further shows (Fig. 2) wherein the error voltage is at least based on a comparison to a reference voltage (i.e. Vin).
In regards to claim 25, Carobolante further shows (Fig. 2) wherein the error voltage is at least based on a comparison to a reference voltage (i.e. Vin).

In regards to claim 26, Carobolante further shows (Fig. 2) wherein the all the signals are arranged to drive the electromagnetic load (i.e. VCM).
In regards to claim 27, Carobolante further shows (Fig. 2) wherein the electromagnetic load (VCM) is driven by a plurality of switches (23/24, 27/28, 29/30).
In regards to claim 28, Carobolante further shows (Fig. 2) wherein the plurality of switches are MOSFETs (see 23/24, 27/28, 29/30).
In regards to claim 29, Carobolante further shows (Fig. 2) wherein the electromagnetic load (VCM) is driven bidirectionally (driver transistors and one transistor of each of the first and second pairs of the low side driver transistors to establish a current path through the selected transistors and the coil in response to a direction signal, see abstract).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications 




/JORGE L CARRASQUILLO/Primary Examiner Engineer, Art Unit 2846